Exhibit 10.2
VEMICS, INC.


2007 EQUITY COMPENSATION PLAN


INCENTIVE STOCK OPTION GRANT


This INCENTIVE STOCK OPTION GRANT, dated as of August __, 2008 (the “Date of
Grant”), is delivered by VEMICS, INC. (the “Company”) to ______ (the “Grantee”).


RECITALS


A.           The VEMICS, INC. 2007 Equity Compensation Plan (the “Plan”)
provides for the grant of options to purchase shares of common stock of the
Company.  The Board of Directors of the Company (the “Board”) has decided to
make a stock option grant as an inducement for the Grantee to promote the best
interests of the Company and its shareholders.  A copy of the Plan is attached.


B.           The Board is authorized to appoint a committee to administer the
Plan.  If a committee is appointed, all references in this Agreement to the
“Board” shall be deemed to refer to the committee.


NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:


1. Grant of Option.


(a) Subject to the terms and conditions set forth in this Agreement and in the
Plan, the Company hereby grants to the Grantee an incentive stock option (the
“Option”) to purchase _____ shares of common stock of the Company (“Shares”) at
an exercise price of ___ ($___) per Share.  The Option shall become exercisable
according to Paragraph 2 below.


(b) The Option is designated as an incentive stock option, as described in
Paragraph 5 below.  However, if and to the extent the Option exceeds the limits
for an incentive stock option, as described in Paragraph 5, the Option shall be
a nonqualified stock option.


2. Exercisability of Option.  The Option is fully vested and thus shall become
fully exercisable on the date hereof, if the Grantee is employed by, or
providing service to, the Employer (as defined in the Plan).  The exercisability
of the Option is cumulative, but shall not exceed 100% of the Shares subject to
the Option.  If the foregoing schedule would produce fractional Shares, the
number of Shares for which the Option becomes exercisable shall be rounded down
to the nearest whole Share.


3. Term of Option.  The Option shall have a term of five (5) years from the Date
of Grant and shall terminate at the expiration of that period, unless it is
terminated at an earlier date pursuant to the provisions of this Agreement or
the Plan.  Any portion of the Option that is not exercisable at the time the
Grantee ceases to be employed by, or provide service to, the Employer shall
immediately terminate.


4. Exercise Procedures.


(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised and
the method of payment.  Payment of the exercise price shall be made in
accordance with procedures established by the Board from time to time based on
type of payment being made but, in any event, prior to issuance of the
Shares.  The Grantee shall pay the exercise price (i) in cash, (ii) with the
approval of the Board, by delivering Shares of the Company, which shall be
valued at their fair market value on the date of delivery, or by attestation (on
a form prescribed by the Board) to ownership of Shares having a fair market
value on the date of exercise equal to the exercise price, (iii) after a public
offering of the Company’s stock, by payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board or (iv) by
such other method as the Board may approve.  The Board may impose from time to
time such limitations as it deems appropriate on the use of Shares of the
Company to exercise the Option.


(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the Board,
including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations.  The Company may require
that the Grantee (or other person exercising the Option after the Grantee’s
death) represent that the Grantee is purchasing Shares for the Grantee’s own
account and not with a view to or for sale in connection with any distribution
of the Shares, or such other representation as the Board deems appropriate.


(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable.  Subject to Board approval, the
Grantee may elect to satisfy any tax withholding obligation of the Employer with
respect to the Option by having Shares withheld up to an amount that does not
exceed the minimum applicable withholding tax rate for federal (including FICA),
state and local tax liabilities.



--------------------------------------------------------------------------------


 
5. Designation as Incentive Stock Option.


(a) This Option is designated an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).  If the aggregate fair
market value of the stock on the date of the grant with respect to which
incentive stock options are exercisable for the first time by the Grantee during
any calendar year, under the Plan or any other stock option plan of the Company
or a parent or subsidiary, exceeds $100,000, then the Option, as to the excess,
shall be treated as a nonqualified stock option that does not meet the
requirements of Section 422.  If and to the extent that the Option fails to
qualify as an incentive stock option under the Code, the Option shall remain
outstanding according to its terms as a nonqualified stock option.


(b) The Grantee understands that favorable incentive stock option tax treatment
is available only if the Option is exercised while the Grantee is an employee of
the Company or a parent or subsidiary of the Company or within a period of time
specified in the Code after the Grantee ceases to be an employee.  The Grantee
understands that the Grantee is responsible for the income tax consequences of
the Option, and, among other tax consequences, the Grantee understands that he
or she may be subject to the alternative minimum tax under the Code in the year
in which the Option is exercised.  The Grantee will consult with his or her tax
adviser regarding the tax consequences of the Option.


(c) The Grantee agrees that the Grantee shall immediately notify the Company in
writing if the Grantee sells or otherwise disposes of any Shares acquired upon
the exercise of the Option and such sale or other disposition occurs on or
before the later of (i) two years after the Date of Grant or (ii) one year after
the exercise of the Option.  The Grantee also agrees to provide the Company with
any information requested by the Company with respect to such sale or other
disposition.


6. Change of Control.  The provisions of the Plan applicable to a Change of
Control shall apply to the Option, and, in the event of a Change of Control, the
Board may take such actions as it deems appropriate pursuant to the Plan.


7. Right of First Refusal; Repurchase Right; Shareholder’s Agreement.  As a
condition of receiving this Option, the Grantee hereby agrees that all Shares
issued under the Plan shall be subject to a right of first refusal and
repurchase right as described in the Plan, and the Board may require that the
Grantee (or other person exercising the Option) execute a shareholder’s
agreement, in such form as the Board determines, with respect to all Shares
issued upon the exercise of the Option before a public offering of the Company’s
stock.


8. Restrictions on Exercise.  Only the Grantee may exercise the Option during
the Grantee’s lifetime.  After the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.


9. Grant Subject to Plan Provisions.  This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan.  The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Board in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the Shares, (iii) changes in
capitalization of the Company and (iv) other requirements of applicable
law.  The Board shall have the authority to interpret and construe the Option
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
any questions arising hereunder.


10. No Employment or Other Rights.  The grant of the Option shall not confer
upon the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time.  The right of the
Employer to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.


11. No Shareholder Rights.  Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.


12. Assignment and Transfers.  The rights and interests of the Grantee under
this Agreement may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Grantee, by will or by the laws of
descent and distribution.  In the event of any attempt by the Grantee to
alienate, assign, pledge, hypothecate, or otherwise dispose of the Option or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Option by notice to
the Grantee, and the Option and all rights hereunder shall thereupon become null
and void.  The rights and protections of the Company hereunder shall extend to
any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates.  This Agreement may be assigned by the Company
without the Grantee’s consent.


13. Applicable Law.  The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.


14. Notice.  Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the President at Vemics, Inc., at the
Company’s headquarters, and any notice to the Grantee shall be addressed to such
Grantee at the current address shown on the payroll of the Employer, or to such
other address as the Grantee may designate to the Employer in writing.  Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.


IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.


VEMICS, INC.


Attest:




By:                                                                




I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement.  I hereby further agree that all
the decisions and determinations of the Board shall be final and binding.


Grantee:                                                                




Date:                                                                           


